El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se trata por este recurso de que el Registrador de la Propiedad de San Germán rectifique la inscripción que hizo a favor de los herederos de una señora casada en cuanto a una finca que inscribió en su totalidad a favor de sus here-deros estimando que aquella inscripción es de un bien pri-vativo de la esposa; entendiendo los recurrentes que la inscripción es de un bien ganancial.
Esas cuestiones han sido consideradas en el recurso 482 de Jorge Quiñones Irizarry v. Registrador de San Germán referente a la misma finca, resuelto hoy, y aplicando su decisión a este caso debe ser confirmada la resolución recurrida.